DETAILED ACTION
This Office Action is in response to communication filed on 02/25/2019 having claims 1 – 7 pending. Claims 1 – 7 are examined and being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-033150, filed on 02/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2019 was filed after the mailing date. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The Specification filed on 02/25/2019 are accepted for examination purpose.

Drawings
The Drawings filed on 02/25/2019 are accepted for examination purpose.

Double Patenting
Claims 1-5 of this application is patentably indistinct from claims 1, 6-7 and 11 of Application No. 16/284,642. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp 
Claims 1 - 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of copending Application No.  16/284,642 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because patentably indistinct claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application: 16/284,617
Copending Application: 16/284,642
Claim 1:
A data registration system comprising: 
a data reception unit to which a plurality of types of data related to a vehicle and vehicle - identifying data for identification of at least one of the vehicle and an owner of the vehicle are input over a network;
 










a data group creation unit which creates a data group in which the plurality of types of data and the vehicle identifying data are linked to one another;
 


an encrypted data group creation unit which creates an encrypted data group by encrypting at least the vehicle identifying data in the data group using a predetermined encryption algorithm;
 
and a data storage unit which stores the encrypted data group as registered data in a storage region .
Claim 1 and 11:
A data registration system comprising :
a data reception unit to which a plurality of types of data and vehicle - identifying data for identification of at least one of a vehicle and an owner of the vehicle are input through a network, the plurality of types of data including movement status data representing a time – series movement status of a mobile station, consumption rate data representing an energy consumption rate of the
vehicle moving together with the mobile station, navigation data representing a navigation computation result and a setting state in the vehicle, and weather data representing weather in a region in which the mobile station existed;
a data group creation unit which creates a data group having the movement status data, the consumption rate data, the navigation data, the weather data, and the vehicle - identifying data that are linked to one another;

a registered data creation unit which compresses the data group by a predetermined compression algorithm and creates registered data using the compressed data group;
 
and a data storage unit which stores the registered data in a storage region.

Claim 11:
The data registration system according to claim 1, wherein the registered data creation unit creates the registered data by encrypting the compressed data group by a predetermined encryption algorithm.
Claim 2:
The data registration system according to claim 1, wherein the plurality of types of data include vehicle movement status data representing a time – series movement status of the vehicle, consumption rate data representing an
energy consumption rate of the vehicle, navigation data representing a computation result and a setting state in
a navigation device of the vehicle, and weather data representing weather in a region in which the vehicle existed.
Claim 1:
A data registration system comprising :
a data reception unit to which a plurality of types of data and vehicle - identifying data for identification of at least one of a vehicle and an owner of the vehicle are input through a network, the plurality of types of data including movement status data representing a time – series movement status of a mobile station, consumption rate data representing an energy consumption rate of the
vehicle moving together with the mobile station, navigation data representing a navigation computation result and a setting state in the vehicle, and weather
data representing weather in a region in which the mobile station existed;
a data group creation unit which creates a data group having the movement status data, the consumption rate data, the navigation data, the weather data, and the vehicle - identifying data that are linked to one another;
a registered data creation unit which compresses the data group by a predetermined compression algorithm and creates registered data using the compressed data group;
and a data storage unit which stores the registered data in a storage region.


Claim 3:
The data registration system according to claim 2, wherein the plurality of types of data further include vehicle condition data representing at least one of a manufacturing condition and a repair condition of the vehicle.
Claim 6:
The data registration system according to claim 1, wherein the plurality of types of data further include vehicle condition data representing at least one of a manufacturing condition and a repair condition of the vehicle, and the data group creation unit creates the data group by further linking the vehicle condition data in addition to the movement status data, the consumption rate data, the navigation data, the weather data, and the vehicle identifying data.
Claim 4:
The data registration system according to claim 3, wherein the data group creation unit creates a first data group having the vehicle - identifying data, the vehicle movement status data, and the consumption rate data that are
linked to one another, a second data group having the vehicle - identifying data, the vehicle movement status
data, and the navigation data that are linked to one another, a third data group having the vehicle movement status data and the weather data that are linked to
each other, and a fourth data group having the vehicle identifying data, the vehicle movement status data, and the vehicle condition data that are linked to one another, and creates the data group using the first to fourth data groups.
Claim 7:
The data registration system according to claim 6, wherein the data group creation unit creates a first data group having the vehicle - identifying data, the movement status data, and the consumption rate data that are linked to one another, a second data group having the vehicle
identifying data, the movement status data, and the navigation data that are linked to one another, a third data group having the movement status data and the weather data that are linked to each other, and a fourth data group having the vehicle - identifying data, the movement status data, and the vehicle condition data that are linked to one another, and creates the data group using the first to fourth data groups.
Claim 5:
The data registration system according to claim 1, wherein the data group creation unit creates the data group as a data group which is compressed by a predetermined compression algorithm.
Claim 11:
The data registration system according to claim 1, wherein the registered data creation unit creates the registered data by encrypting the compressed data group by a predetermined encryption algorithm.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data reception unit, data group creation, encrypted data group creation and data storage unit in claims 1 and 4-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification paragraph [0106], data reception unit is cited as “data processing server (data reception unit)”. Accordingly, the data reception unit is interpreted as data processing server. In the specification paragraph [0107], data group creation unit and registered data creation unit are cited as “integration processing server (data group creation unit and encrypted data group creation unit)”. Accordingly, the data group creation unit and encrypted data group creation unit are interpreted as integration processing server. In the specification paragraph [0108], data storage unit is cited as “integrated database server (data storage unit)”. Accordingly, the data storage unit is interpreted as integrated database server.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2018/0091596) hereinafter Alvarez, and further in view of Yi et al. (US 2011/0260884) hereinafter Yi.
As per Claim 1, Alvarez teaches: a data registration system comprising: a data reception unit (Alvarez, Parag. [0055]; “The telematics data processing component 640 of the communication device 630 may include respective processing components, such as implemented through specially configured hardware… data storage processing 646 (e. g., to store encrypted telematics data in the storage memory and retrieve the encrypted telematics data from the storage memory)”) to which a plurality of types of data related to a vehicle and [vehicle-identifying data for identification of at least one of the vehicle and an owner of the vehicle] are input over a network (Alvarez, Parag. [0022-0025]; “a motor vehicle 120 operates a series of systems and sensors to generate private telematics data 130. These systems may include, for example, a navigation system 122 (e. g., a mapping system which tracks a location of the motor vehicle 120 in a geographical space), one or more operational systems 124 (e. g., electromechanical or electronic systems used to operate and control the motor vehicle 120), and one or more data sensors 126 (e. g., specialized sensors that collect data regarding the operational status of the motor vehicle 120, the operational systems 124, an environment of the motor vehicle 120, or the like… The private telematics data 130 may involve the collection or communication of such data via a CAN Bus or another interconnect, bus, or interface of the motor vehicle 120… the location data being calculated from GNSS data 145 obtained from a global navigation satellite system (GNSS) 140, e. g., the United States Global Positioning System ( GPS )… As another example, the private telematics data 130 may be produced using an external device… using a smartphone or like connected form of the user device 110… For example, the private telematics data 130 (which may be cryptographically signed) is communicated to a connected user device 110, such as via a wireless personal area network (e. g., Bluetooth) or local area network (e. g., Wi - Fi ) connection”);
[a data group creation unit which creates a data group in which the plurality of types of data and the vehicle-identifying data are linked to one another]; 
an encrypted data group creation unit which creates an encrypted data group by encrypting at least the vehicle identifying data in the data group using a predetermined encryption algorithm (Alvarez, Parag. [0025]; “the private telematics data 130 (which may be cryptographically signed) is communicated to a connected user device 110, such as via a wireless personal area network (e. g., Bluetooth) or local area network (e. g., Wi - Fi) connection. On the connected user device 110, the private telematics data 130 is encrypted with a user key, producing encrypted data 115 that is stored (e. g., on data storage of the connected user device 110, or in a cloud service accessible to the connected user device 110 ) for later retrieval.” Parag. [0029 – 0032]; “vehicle owner or operator, receives a data request for a specific data value (e. g., requesting an answer to a specific question that may be determined from vehicle telematics data)… FIG. 2 with the request 242 for data “A”, in this case, the number of in - state miles driven by the user 210. In response, the user 210 analyzes the request 242 and its data query, retrieves the data relevant to the data query that the user previously stored (in private data220)… the proof of the validity of the answer is assisted by validation data 232 stored by the public notary 230, such as information in the blockchain 235 to provide a validation 234 of an ordered log of the private data used to calculate “A”. The user 210 may obtain this validation data 232 when computing the proof of the specific answer. Consequently, the user's attestation that the data accurately reflects the property of a vehicle's sensor, and the provable ordering of data provided by the public notary 230, provide a mechanism for efficiently computing the proof and trusting the provided answer… the example of in - state road - use taxation, the government agency 212 may also request an odometer reading for the beginning and ending of the taxation period, and a proof for the minimum number of miles driven outside the state. In addition to the odometer readings (that may be provided directly with the proof in response 244, including the attestations generated by the vehicle), the user 210 may collect information throughout the time period about the location of the vehicle.”); and
a data storage unit which stores the encrypted data group as registered data in a storage region (Alvarez, Parag. [0025]; “…producing encrypted data 115 that is stored (e.g., on data storage of the connected user device 110, or in a cloud service accessible to the connected user device 110) for later retrieval.”).
Alvarez does not expressly teaches:
to which … vehicle-identifying data for identification of at least one of the vehicle and an owner of the vehicle; and
a data group creation unit which creates a data group in which the plurality of types of data and the vehicle-identifying data are linked to one another.
However, Yi teaches:
to which … vehicle-identifying data for identification of at least one of the vehicle and an owner of the vehicle (Yi, Parag. [0083]; “the data aggregator 112 utilizes the one or more identifiers associated with the telematics unit 14 or vehicle 12 to identify the vehicle 12 … In instances where the data aggregator 112 is located at the data center 100, transmission may otherwise be accomplished using the communications module 113 and a communication system (not shown) linking the two entities 100, 120.”); and
a data group creation unit which creates a data group in which the plurality of types of data and the vehicle identifying data are linked to one another (Yi, Parag. [0081]; “The data message is received at the receiver 51 of the telematics unit 14 via the short-range communication networks 48, 116. As shown at reference numeral 212, the telematics unit 14 may then transmit the data received from the sensor 114 to the data aggregator 112. In instances where the data aggregator 112 is embedded in the telematics unit 14, such transmission is accomplished internally within the telematics unit 14 … Parag. [0083]; “Once the data aggregator 112 receives the data message (whether it is embedded in the telematics unit 14, located at the data center 100, the facility 120, or at the third party computing facility 117), the data aggregator 112 utilizes the one or more identifiers associated with the telematics unit 14 or vehicle 12 to identify the vehicle 12… The data aggregator 112 includes computer readable code (via the processor associated therewith) to run the appropriate query to link the received data message with the proper facility 120. Once the facility 120 is identified, the data aggregator 112 can transmit the data message to the facility 120.”).
Alvarez and Yi are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for sequentially register pieces of vehicle data to form big data and analyze and utilize the big data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yi system into Alvarez system, with a motivation to provide improved methods and systems for collecting vehicle-related data (Yi, Parag. [0001]) in order to avoid security issue that remains as a large concerns for vehicle users (Alvarez, Parag. [0004]).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2018/0091596) hereinafter Alvarez, and in view of Yi et al. (US 2011/0260884) hereinafter Yi as applied to claim 1 above, and further in view of Koenig et al. (US 2016/0003621) hereinafter Koenig. 
As per claim 2, the combination of Alvarez and Yi teaches: the data registration system according to claim 1 [, wherein the plurality of types of data include vehicle movement status data representing a time - series movement status of the vehicle, consumption rate data representing an energy consumption rate of the vehicle, navigation data representing a computation result and a setting state in a navigation device of the vehicle, and weather data representing weather in a region in which the vehicle existed].
However, the combination of Alvarez and Yi does not expressly teaches:
wherein the plurality of types of data include vehicle movement status data representing a time - series movement status of the vehicle, consumption rate data representing an energy consumption rate of the vehicle, navigation data representing a computation result and a setting state in a navigation device of the vehicle, and weather data representing weather in a region in which the vehicle existed.
But, Koenig teaches:
wherein the plurality of types of data include vehicle movement status data representing a time-series movement status of the vehicle (Koenig, Parag. [0008]; “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route, and publishing the location information to one or more other users based on permissions set by the user.”), consumption rate data representing an energy consumption rate of the vehicle (Koenig Parag. [0096]; “a variety of types of information are provided for display at the vehicle, or for communication to the server 102. In various embodiments, vehicle data received from the ECU 402 includes, for example: engine revolutions per minute, vehicle speed; coolant temperature; battery voltage; fuel level; throttle position; pedal position; fuel consumption rate; vehicle range; engine load; barometric pressure; air intake temperature; exhaust air temperature; gear indication; spark timing; operational hours; drive status; and trouble codes.”), navigation data representing a computation result and a setting state in a navigation device of the vehicle (Koenig, Parag. [0078]; “the database 104 includes rider location data 226, which can be received from a mobile device hosting a complementary application via mobile interface 202, or directly from a GPS-equipped recreational vehicle. The rider location data 226 is used to provide turn-by-turn navigation along on- and off-road routes”), and weather data representing weather in a region in which the vehicle existed (Koenig, Parag. [0065]; “the weather data provider 106b can provide weather data such as forecast data, or could alternatively (or in addition) provide current weather or radar data for overlay on the map data received from the map data provider 106a, for delivery to a user who is a rider of a recreational vehicle 108, for example to allow that rider to view forecast or current inclement weather conditions. The GIS data provider 106c similarly provides overlay information allowing for definition of topography, locations of properties, locations of cities/towns, trails, roads, and other information.”).
Alvarez, Yi and Koenig are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for sequentially register pieces of vehicle data to form big data and analyze and utilize the big data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koenig system into Alvarez-Yi system, with a motivation to provide improvements in the rider experience, and in vehicle integration with the rider experience, are desired (Koenig, Parag. [0006]).

As per Claim 3, the combination of Alvarez, Yi and Koenig teaches: the data registration system according to claim 2, Koenig further teaches: wherein the plurality of types of data further include vehicle condition data representing at least one of a manufacturing condition and a repair condition of the vehicle (Koenig, Parag. [0069]; “a dealer 114 is illustratively provided access to the server 102, for example to manage, store, and access vehicle maintenance records associated with particular vehicles.”).

As per Claim 4, the combination of Alvarez, Yi and Koenig teaches: the data registration system according to claim 3, Yi further teaches: wherein the data group creation unit creates a first data group having the vehicle-identifying data (Yi, Parag. [0083]; “Once the data aggregator 112 receives the data message (whether it is embedded in the telematics unit 14, located at the data center 100, the facility 120, or at the third party computing facility 117), the data aggregator 112 utilizes the one or more identifiers associated with the telematics unit 14 or vehicle 12 to identify the vehicle 12”), the vehicle movement status data (Koenig, Parag. [0008]; “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route”), and the consumption rate data (Koenig Parag. [0096]; “a variety of types of information are provided for display at the vehicle, or for communication to the server 102. In various embodiments, vehicle data received from the ECU 402 includes, for example: engine revolutions per minute, vehicle speed; coolant temperature; battery voltage; fuel level; throttle position; pedal position; fuel consumption rate; vehicle range; engine load; barometric pressure; air intake temperature; exhaust air temperature; gear indication; spark timing; operational hours; drive status; and trouble codes.”) that are linked to one another, a second data group having the vehicle-identifying data (Yi, Parag. [0083]; “Once the data aggregator 112 receives the data message (whether it is embedded in the telematics unit 14, located at the data center 100, the facility 120, or at the third party computing facility 117), the data aggregator 112 utilizes the one or more identifiers associated with the telematics unit 14 or vehicle 12 to identify the vehicle 12”), the vehicle movement status data (Koenig, Parag. [0008]; “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route), and the navigation data (Alvarez, Parag. [0023] “the navigation system 122 may produce location data (e.g., geographic coordinates) of the motor vehicle 120, with the location data being calculated from GNSS data 145 obtained from a global navigation satellite system (GNSS) 140, e.g., the United States Global Positioning System (GPS). As another example, the private telematics data 130 may be produced using an external device, such as location data being calculated from GNSS data 145 obtained using a smartphone or like connected form of the user device 110.; i.e. the location data is collected from two different sources, a plurality of data having a same vehicle position would naturally occur”) that are linked to one another, a third data group having the vehicle movement status data (Koenig, Parag. [0008]; “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route”) and the weather data (Koenig, Parag. [0065]; “the weather data provider 106b can provide weather data such as forecast data, or could alternatively (or in addition) provide current weather or radar data for overlay on the map data received from the map data provider 106a, for delivery to a user who is a rider of a recreational vehicle 108, for example to allow that rider to view forecast or current inclement weather conditions. The GIS data provider 106c similarly provides overlay information allowing for definition of topography, locations of properties, locations of cities/towns, trails, roads, and other information.”) that are linked to each other, and a fourth data group having the vehicle identifying data (Yi, Parag. [0083]; “the data aggregator 112 utilizes the one or more identifiers associated with the telematics unit 14 or vehicle 12 to identify the vehicle 12”), the vehicle movement status data (Koenig, Parag. [0008]; “The method also includes receiving location information from a communications device at a location of a recreational vehicle operated by the user during travel along the planned off-road route”), and the vehicle condition data (Koenig, Parag. [0069]; “a dealer 114 is illustratively provided access to the server 102, for example to manage, store, and access vehicle maintenance records associated with particular vehicles.”) that are linked to one another, and creates the data group using the first to fourth data groups (Yi, Parag. [0081]; “The data message is received at the receiver 51 of the telematics unit 14 via the short-range communication networks 48, 116. As shown at reference numeral 212, the telematics unit 14 may then transmit the data received from the sensor 114 to the data aggregator 112. In instances where the data aggregator 112 is embedded in the telematics unit 14, such transmission is accomplished internally within the telematics unit 14 … Parag. [0083]; “Once the data aggregator 112 receives the data message (whether it is embedded in the telematics unit 14, located at the data center 100, the facility 120, or at the third party computing facility 117), the data aggregator 112 utilizes the one or more identifiers associated with the telematics unit 14 or vehicle 12 to identify the vehicle 12… The data aggregator 112 includes computer readable code (via the processor associated therewith) to run the appropriate query to link the received data message with the proper facility 120. Once the facility 120 is identified, the data aggregator 112 can transmit the data message to the facility 120.”).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 2018/0091596) hereinafter Alvarez, and in view of Yi et al. (US 2011/0260884) hereinafter Yi as applied to claim 1 above, and further in view of Williams (US 2006/0193470).
As per Claim 5, the combination of Alvarez and Yi teaches: the data registration system according to claim 1, wherein the data group creation unit creates the data group as a data group (Yi, Parag. [0081]; “The data message is received at the receiver 51 of the telematics unit 14 via the short-range communication networks 48, 116. As shown at reference numeral 212, the telematics unit 14 may then transmit the data received from the sensor 114 to the data aggregator 112. In instances where the data aggregator 112 is embedded in the telematics unit 14, such transmission is accomplished internally within the telematics unit 14 … Parag. [0083]; “Once the data aggregator 112 receives the data message (whether it is embedded in the telematics unit 14, located at the data center 100, the facility 120, or at the third party computing facility 117), the data aggregator 112 utilizes the one or more identifiers associated with the telematics unit 14 or vehicle 12 to identify the vehicle 12… The data aggregator 112 includes computer readable code (via the processor associated therewith) to run the appropriate query to link the received data message with the proper facility 120. Once the facility 120 is identified, the data aggregator 112 can transmit the data message to the facility 120.”) [which is compressed by a predetermined compression algorithm].
The combination of Alvarez and Yi does not expressly teaches:
a data group which is compressed by a predetermined compression algorithm.
However, Williams teaches:
a data group which is compressed by a predetermined compression algorithm (Williams, Parag. [0044]; “When a file is stored on the storage unit, the storage unit detects the statistical characteristics of the incoming data stream, selects an appropriate compression algorithm from the stored compression program code 111 in FIG. 7, and compresses the incoming data steam in-line as it is transmitted from the host to the storage unit.”).
Alvarez, Yi and Williams are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for sequentially register pieces of vehicle data to form big data and analyze and utilize the big data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Williams system into Alvarez-Yi system, with a motivation to provide methods and means for executing programs on the data storage device to implement data transformation, such as compression and encryption, inside the disk drive. (Williams, Parag. [0001]).

As per Claim 6, the combination of Alvarez and Yi teaches: the data registration system according to claim 1, [wherein the predetermined encryption algorithm is an encryption algorithm using a cipher key, and the encrypted data group creation unit switches the cipher key in accordance with an intended use of the registered data] and encrypts the vehicle-identifying data by the encryption algorithm (Alvarez, Parag. [0025]; “the private telematics data 130 (which may be cryptographically signed) is communicated to a connected user device 110, such as via a wireless personal area network (e. g., Bluetooth) or local area network (e. g., Wi - Fi) connection. On the connected user device 110, the private telematics data 130 is encrypted with a user key, producing encrypted data 115 that is stored (e. g., on data storage of the connected user device 110, or in a cloud service accessible to the connected user device 110 ) for later retrieval.” Parag. [0029 – 0032]; “vehicle owner or operator, receives a data request for a specific data value (e. g., requesting an answer to a specific question that may be determined from vehicle telematics data)… FIG. 2 with the request 242 for data “A”, in this case, the number of in - state miles driven by the user 210. In response, the user 210 analyzes the request 242 and its data query, retrieves the data relevant to the data query that the user previously stored (in private data220)… the proof of the validity of the answer is assisted by validation data 232 stored by the public notary 230, such as information in the blockchain 235 to provide a validation 234 of an ordered log of the private data used to calculate “A”. The user 210 may obtain this validation data 232 when computing the proof of the specific answer. Consequently, the user's attestation that the data accurately reflects the property of a vehicle's sensor, and the provable ordering of data provided by the public notary 230, provide a mechanism for efficiently computing the proof and trusting the provided answer… the example of in - state road - use taxation, the government agency 212 may also request an odometer reading for the beginning and ending of the taxation period, and a proof for the minimum number of miles driven outside the state. In addition to the odometer readings (that may be provided directly with the proof in response 244, including the attestations generated by the vehicle), the user 210 may collect information throughout the time period about the location of the vehicle.”) [using the switched cipher key].
However, the combination of Alvarez and Yi does not expressly teaches:
wherein the predetermined encryption algorithm is an encryption algorithm using a cipher key, and the encrypted data group creation unit switches the cipher key in accordance with an intended use of the registered data; and
using the switched cipher key
But, Williams teaches:
wherein the predetermined encryption algorithm is an encryption algorithm using a cipher key, and the encrypted data group creation unit switches the cipher key in accordance with an intended use of the registered data (Williams, Parag. [0051 – 0052]; “For the same source data, but different encryption keys, a typical encryption system will create different encrypted data. It is intended that only a person knowing the encryption key will be able to decrypt the encrypted data. It is a poor security practice if one encrypts all data using a single data encryption key or a single set of data encryption keys. This is because by reusing the same key or set of keys, more data are available for analysis of encrypted data (cryptanalysis) for a third party to break the encryption system. Therefore, to ensure the security of a series or collection of encrypted data, for each piece of data (or each occasion) to be encrypted in the series or collection, different data encryption keys are used.”); and
using the switched cipher key (Williams, Parag. [0052]; “Therefore, to ensure the security of a series or collection of encrypted data, for each piece of data (or each occasion) to be encrypted in the series or collection, different data encryption keys are used.”).

As per Claim 7, the combination of Alvarez, Yi and Williams teaches the data registration system according to claim 6, Alvarez further teaches: wherein the data storage unit switches the storage region that stores the encrypted data group (Alvarez, Parag. [0025]; “On the connected user device 110, the private telematics data 130 is encrypted with a user key, producing encrypted data 115 that is stored (e. g., on data storage of the connected user device 110, or in a cloud service accessible to the connected user device 110 ) for later retrieval.”) in accordance with data representing the switched cipher key (Williams, Parag. [0052]; “Therefore, to ensure the security of a series or collection of encrypted data, for each piece of data (or each occasion) to be encrypted in the series or collection, different data encryption keys are used.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sengoku, K.; US 2019/0266816: relates to data registration system capable of efficiently registering highly effective data related to a vehicle or the like.
Bhave, P.; US 2016/0299982: relates to gather, organize and store large amounts of performance data and rapidly search it to evaluate management issues.
Etzel, M.; US/20170180989: relates to secure vehicle communication system relies on credentials to provide security.
Glickman, J.; US 8,060,745: relates to apparatus, systems and methods for securing data transmission, and more specifically, to apparatus, systems and methods for securing wireless data transmissions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.C./Examiner, Art Unit 2498           

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498